681 S.E.2d 785 (2009)
STATE
v.
Kenneth Bernard ROUSE.
No. 120A92-5.
Supreme Court of North Carolina.
September 2, 2009.
Robert Manner Hurley, for Hurley.
M. Gordon Widenhouse, Chapel Hill, for Rouse.
Edwin W. Welch, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 1st of September 2009 by Defendant-Appellant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 2nd day of September 2009."